Case 2:10-cr-20545-DML-MAR ECF No. 73, PageID.1092 Filed 01/07/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                                   Case Number 10-20545
v.                                                         Honorable David M. Lawson

TYRONE RICHARD WATKINS,

              Defendant.
                                            /

             ORDER DENYING MOTION FOR RECONSIDERATION AND
              DISMISSING AS MOOT MOTION TO APPOINT COUNSEL

       This matter is before the Court on the defendant’s “renewed motion for compassionate

release,” which the Court construes as a motion for reconsideration of its August 11, 2020, order

denying his motion for compassionate release, and his motion for the appointment of counsel. See

ECF No. 66. However, motions for reconsideration must be filed within 14 days after the entry of

the challenged order, and the defendant filed his motion almost four months later, on December 7,

2020. E.D. Mich. LR 7.1(h)(1). The Court observes that the defendant appealed the Court’s

August 2020 decision, but on January 6, 2021, the United States Court of Appeals for the Sixth

Circuit dismissed the case for want of prosecution. The Court finds the defendant’s motion is

untimely, and therefore will deny the motion for reconsideration and dismiss as moot the motion

for the appointment of counsel.

       Accordingly, it is ORDERED that the defendant’s motion for reconsideration (ECF No.

70) is DENIED.
Case 2:10-cr-20545-DML-MAR ECF No. 73, PageID.1093 Filed 01/07/21 Page 2 of 2




      It is further ORDERED that the defendant’s motion for the appointment of counsel (ECF

No. 71) is DISMISSED AS MOOT.

                                                       s/David M. Lawson
                                                       DAVID M. LAWSON
                                                       United States District Judge
Dated: January 7, 2021




                                          -2-
